TABLE OF CONTENTS



Exhibit 10.18

INDYMAC BANK, F.S.B.
DEFERRED COMPENSATION PLAN

(Amended and Restated Effective as of September 15, 2003, as amended)

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

HISTORY AND PURPOSE ARTICLE 1 DEFINITIONS ARTICLE 2 SELECTION, ENROLLMENT,
ELIGIBILITY 2.1 Selection by Committee 2.2 Enrollment Requirements 2.3
Eligibility; Commencement of Participation 2.4 Termination of Participation
and/or Deferrals ARTICLE 3 DEFERRAL COMMITMENTS/CREDITING/TAXES 3.1 Minimum
Deferral 3.2 Maximum Deferral 3.3 Election to Defer; Effect of Election Form 3.4
Withholding of Annual Deferral Amounts 3.5 Annual Company Matching Amount 3.6
Rollover Amount 3.7 Investment of Trust Assets 3.8 Vesting 3.9 Crediting of
Account Balances 3.10 FICA and Other Taxes ARTICLE 4 SHORT-TERM PAYOUT;
UNFORESEEABLE FINANCIAL EMERGENCIES; WITHDRAWAL ELECTION 4.1 Short-Term Payout
4.2 Other Benefits Take Precedence Over Short-Term 4.3 Withdrawal
Payout/Suspensions for Unforeseeable Financial Emergencies 4.4 Withdrawal
Election ARTICLE 5 RETIREMENT BENEFIT 5.1 Retirement Benefit 5.2 Payment of
Retirement Benefit 5.3 Death Prior to Completion of Retirement Benefit ARTICLE 6
PRE-RETIREMENT SURVIVOR BENEFIT 6.1 Pre-Retirement Survivor Benefit 6.2 Payment
of Pre-Retirement Survivor Benefit ARTICLE 7 TERMINATION BENEFIT 7.1 Termination
Benefit 7.2 Payment of Termination Benefit ARTICLE 8 DISABILITY WAIVER AND
BENEFIT 8.1 Disability Waiver 8.2 Continued Eligibility; Disability Benefit
ARTICLE 9 BENEFICIARY DESIGNATION 9.1 Beneficiary 9.2 Beneficiary Designation;
Change; Spousal Consent 9.3 Acknowledgment 9.4 No Beneficiary Designation 9.5
Doubt as to Beneficiary 9.6 Discharge of Obligations ARTICLE 10 LEAVE OF ABSENCE
10.1 Paid Leave of Absence 10.2 Unpaid Leave of Absence ARTICLE 11 TERMINATION,
AMENDMENT OR MODIFICATION 11.1 Termination 11.2 Amendment 11.3 Plan Agreement
11.4 Effect of Payment ARTICLE 12 ADMINISTRATION 12.1 Committee Duties 12.2
Agents 12.3 Binding Effect of Decisions 12.4 Indemnity of Committee 12.5
Employer Information ARTICLE 13 OTHER BENEFITS AND AGREEMENTS 13.1 Coordination
with Other Benefits ARTICLE 14 CLAIMS PROCEDURES 14.1 Presentation of Claim 14.2
Notification of Decision 14.3 Review of a Denied Claim 14.4 Decision on Review
14.5 Legal Action ARTICLE 15 TRUST 15.1 Establishment of the Trust 15.2
Interrelationship of the Plan and the Trust 15.3 Distributions From the Trust
ARTICLE 16 MISCELLANEOUS 16.1 Status of Plan 16.2 Unsecured General Creditor
16.3 Employer’s Liability 16.4 Nonassignability 16.5 Not a Contract of
Employment 16.6 Furnishing Information 16.7 Terms 16.8 Captions 16.9 Governing
Law 16.10 Notice 16.11 Successors 16.12 Spouse’s Interest 16.13 Validity 16.14
Incompetent 16.15 Court Order 16.16 Distribution in the Event of Taxation 16.17
Insurance 16.18 Legal Fees To Enforce Rights After Change in Control EXHIBIT
10.18 [a97026exv10w18.htm] EXHIBIT 10.19 [a97026exv10w19.htm] EXHIBIT 10.24
[a97026exv10w24.htm] EXHIBIT 21.1 [a97026exv21w1.htm] EXHIBIT 23.1
[a97026exv23w1.htm] EXHIBIT 31.1 [a97026exv31w1.htm] EXHIBIT 31.2
[a97026exv31w2.htm] EXHIBIT 32.1 [a97026exv32w1.htm] EXHIBIT 32.2
[a97026exv32w2.htm] EXHIBIT 99.1 [a97026exv99w1.htm]



--------------------------------------------------------------------------------



TABLE OF CONTENTS



TABLE OF CONTENTS

                                  PAGE HISTORY AND PURPOSE         1  
ARTICLE 1
    DEFINITIONS     1  
ARTICLE 2
    SELECTION, ENROLLMENT, ELIGIBILITY     8    
2.1
  Selection by Committee     8    
2.2
  Enrollment Requirements     8    
2.3
  Eligibility; Commencement of Participation     8    
2.4
  Termination of Participation and/or Deferrals     8  
ARTICLE 3
    DEFERRAL COMMITMENTS/CREDITING/TAXES     9    
3.1
  Minimum Deferral:     9    
3.2
  Maximum Deferral:     9    
3.3
  Election to Defer; Effect of Election Form:     10    
3.4
  Withholding of Annual Deferral Amounts     11    
3.5
  Annual Company Matching Amount     11    
3.6
  Rollover Amount     11    
3.7
  Investment of Trust Assets     11    
3.8
  Vesting     11    
3.9
  Crediting of Account Balances     13    
3.10
  FICA and Other Taxes     14  
ARTICLE 4
    SHORT-TERM PAYOUT; UNFORESEEABLE FINANCIAL        
 
  EMERGENCIES; WITHDRAWAL ELECTION     14    
4.1
  Short-Term Payout     14    
4.2
  Other Benefits Take Precedence Over Short-Term     15    
4.3
  Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies        
 
4.4
  Withdrawal Election     15  
ARTICLE 5
    RETIREMENT BENEFIT     16    
5.1
  Retirement Benefit     16    
5.2
  Payment of Retirement Benefit     16    
5.3
  Death Prior to Completion of Retirement Benefit     16  
ARTICLE 6
    PRE-RETIREMENT SURVIVOR BENEFIT     16    
6.1
  Pre-Retirement Survivor Benefit     16    
6.2
  Payment of Pre-Retirement Survivor Benefit     16  

i



--------------------------------------------------------------------------------



TABLE OF CONTENTS

                                  PAGE
ARTICLE 7
  TERMINATION BENEFIT     17    
7.1
  Termination Benefit     17    
7.2
  Payment of Termination Benefit     17  
ARTICLE 8
  DISABILITY WAIVER AND BENEFIT     17    
8.1
  Disability Waiver:     17    
8.2
  Continued Eligibility; Disability Benefit     18  
ARTICLE 9
    BENEFICIARY DESIGNATION     18    
9.1
  Beneficiary     18    
9.2
  Beneficiary Designation; Change; Spousal Consent     18    
9.3
  Acknowledgment     19    
9.4
  No Beneficiary Designation     19    
9.5
  Doubt as to Beneficiary     19    
9.6
  Discharge of Obligations     19  
ARTICLE 10
    LEAVE OF ABSENCE     19    
10.1
  Paid Leave of Absence     19    
10.2
  Unpaid Leave of Absence     19  
ARTICLE 11
    TERMINATION, AMENDMENT OR MODIFICATION     20    
11.1
  Termination     20    
11.2
  Amendment     20    
11.3
  Plan Agreement     21    
11.4
  Effect of Payment     21  
ARTICLE 12
    ADMINISTRATION     21    
12.1
  Committee Duties     21    
12.2
  Agents     21    
12.3
  Binding Effect of Decisions     21    
12.4
  Indemnity of Committee     21    
12.5
  Employer Information     22  
ARTICLE 13
    OTHER BENEFITS AND AGREEMENTS     22    
13.1
  Coordination with Other Benefits     22  
ARTICLE 14
    CLAIMS PROCEDURES     22    
14.1
  Presentation of Claim     22    
14.2
  Notification of Decision     22    
14.3
  Review of a Denied Claim     23    
14.4
  Decision on Review     23    
14.5
  Legal Action     23  

ii



--------------------------------------------------------------------------------



TABLE OF CONTENTS

                                  PAGE
ARTICLE 15
    TRUST     23    
15.1
  Establishment of the Trust     23    
15.2
  Interrelationship of the Plan and the Trust     23    
15.3
  Distributions From the Trust     23  
ARTICLE 16
    MISCELLANEOUS     24    
16.1
  Status of Plan     24    
16.2
  Unsecured General Creditor     24    
16.3
  Employer’s Liability     24    
16.4
  Nonassignability     24    
16.5
  Not a Contract of Employment     24    
16.6
  Furnishing Information     25    
16.7
  Terms     25    
16.8
  Captions     25    
16.9
  Governing Law     25    
16.10
  Notice     25    
16.11
  Successors     25    
16.12
  Spouse’s Interest     25    
16.13
  Validity     25    
16.14
  Incompetent     26    
16.15
  Court Order     26    
16.16
  Distribution in the Event of Taxation:     26    
16.17
  Insurance     26    
16.18
  Legal Fees To Enforce Rights After Change in Control     27  

iii



--------------------------------------------------------------------------------



TABLE OF CONTENTS



INDYMAC BANK, F.S.B.
DEFERRED COMPENSATION PLAN
(Amended and Restated Effective as of September 15, 2003)



HISTORY AND PURPOSE

     The IndyMac Bank, F.S.B. Deferred Compensation Plan was established
effective as of July 1, 1997 as the IndyMac, Inc. Deferred Compensation Plan and
was assumed by IndyMac Bank, F.S.B. (“IndyMac Bank”), formerly known as First
Federal Savings and Loan Association of San Gabriel Valley (“First Federal”)
effective as of July 1, 2000 following IndyMac Bancorp, Inc.’s (“IndyMac
Bancorp”) (formerly known as INMC Mortgage Holdings, Inc.) acquisition of SGV
Bancorp, Inc., parent company of First Federal, to provide specified benefits to
a select group of management and highly compensated employees and directors who
contribute materially to the continued growth, development, and future business
success of IndyMac Bank and its affiliates. Effective as of January 1, 2001, the
INMC Mortgage Holdings, Inc. Deferred Compensation Plan was merged into this
Plan and IndyMac Bancorp adopted the Plan for the benefit of a select group of
its employees and directors. Effective as of September 15, 2003 (the
“Restatement Date”), the Plan was amended, restated, and continued in the form
set forth below. Each Participant’s Cash Account Balance on the Restatement Date
will be substituted for the Participant’s Account Balance immediately prior to
the Restatement Date, and each Participant’s Cash Deferral Account on the
Restatement Date will equal the Participant’s Deferral Account immediately prior
to the Restatement Date. This Plan shall be unfunded for tax purposes and for
purposes of Title I of ERISA.



ARTICLE 1
DEFINITIONS

     For purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:



1.1   “Annual Bonus” shall mean any annual cash compensation, in addition to
Base Annual Salary and Commissions, relating to services performed during any
calendar year, whether or not paid in such calendar year, payable to a
Participant under any Employer’s annual bonus and cash incentive plans.   1.2  
“Annual Cash Deferral Amount” shall mean that portion of a Participant’s Base
Annual Salary, Annual Bonus, Commissions, and/or Directors Fees payable in cash
that a Participant elects to have, and is deferred, in accordance with
Article 3, for any one Plan Year, plus Dividends payable on Stock Compensation
that a Non-Employee Director elects to have, and is deferred, in accordance with
Article 3, for any one Plan Year, and Dividends payable during any one Plan Year
on Stock Units previously credited to a Participant’s Stock Deferral Account. In
the event of a Participant’s Retirement, Disability (if deferrals cease in
accordance with Section 8.1), death or a Termination of Employment prior to the
end of a Plan Year, such year’s Annual Cash Deferral Amount shall be the actual
amount withheld prior to such event.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS





1.3   “Annual Company Matching Amount” shall mean, for any one Plan Year, the
amount determined in accordance with Section 3.5.   1.4   “Annual Installment
Method” shall mean equal annual installments, with the first installment being
paid within the time limits set forth in this Plan for the various benefits
available, and the next annual installment, and all annual installments
thereafter, being paid on December 31 of each Plan Year or within a reasonable
period of time thereafter. For example, if a Participant Retires on June 30,
2001, and he or she elects the Annual Installment Method, the first equal
installment shall be payable no later than 60 days after Retirement, the next
equal installment shall be payable on December 31, 2001, and each remaining
equal installment shall be payable on December 31 of each consecutive year.  
1.5   “Annual Stock Deferral Amount” shall mean that portion of a Non-Employee
Director’s Stock Compensation that a Non-Employee Director elects to have, and
is deferred, in accordance with Article 3, for any one Plan Year.   1.6  
“Bancorp” shall mean IndyMac Bancorp, Inc. (formerly known as IndyMac Mortgage
Holdings, Inc. and INMC Mortgage Holdings, Inc.), a Delaware corporation.   1.7
  “Base Annual Salary” shall mean the annual cash compensation paid during any
calendar year, excluding the Annual Bonuses, Commissions, overtime, fringe
benefits, relocation expenses, incentive payments, non-monetary awards,
directors fees and other fees, automobile and other allowances paid to a
Participant for employment services rendered (whether or not such allowances are
included in the Employee’s gross income). Base Annual Salary shall be calculated
before reduction for compensation voluntarily deferred or contributed by the
Participant pursuant to all qualified or non-qualified plans of any Employer and
shall be calculated to include amounts not otherwise included in the
Participant’s gross income under Code Sections 125, 402(e)(3), 402(h), or 403(b)
pursuant to plans established by any Employer; provided, however, that all such
amounts will be included in compensation only to the extent that, had there been
no such plan, the amount would have been payable in cash to the Employee.   1.8
  “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 9, that are entitled to receive
benefits under this Plan upon the death of a Participant.   1.9   “Beneficiary
Designation Form” shall mean the form established from time to time by the
Committee that a Participant completes, signs and returns to the Committee to
designate one or more Beneficiaries.   1.10   “Board” shall mean the board of
directors of the Company.   1.11   “Cash Account Balance” shall mean, with
respect to a Participant, the sum of: (i) the Cash Deferral Account; (ii) the
vested portion of the Company Matching Account balance; and (iii) the Rollover
Account balance. This account, and each other specified account, shall be a
bookkeeping entry only and shall be utilized solely as a

2



--------------------------------------------------------------------------------



TABLE OF CONTENTS





    device for the measurement and determination of the amounts to be paid to a
Participant, or his or her designated Beneficiary, pursuant to this Plan.   1.12
  “Cash Deferral Account” shall mean: (i) the sum of all of a Participant’s
Annual Cash Deferral Amounts; plus (ii) amounts credited in accordance with all
the applicable crediting provisions of this Plan that relate to the
Participant’s Cash Deferral Account; less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to his
or her Cash Deferral Account.   1.13   “CCI” shall mean Countrywide Credit
Industries, Inc., a Delaware corporation.   1.14   “Change in Control” shall
mean:



  (a)   Approval by the shareholders of the Company and/or Bancorp of the
dissolution or liquidation of the Company and/or Bancorp;     (b)   Approval by
the shareholders of the Company and/or Bancorp of an agreement of merger or
consolidation, or other reorganization, with or into one or more entities that
are not subsidiaries or affiliates, as a result of which less than twenty-five
percent (25%) of the outstanding voting securities of the surviving or resulting
entity immediately after the reorganization are, or will be, owned by
shareholders of the Company and/or Bancorp immediately before such
reorganization (assuming for purposes of such determination that there is no
change in the record ownership of the Company’s and/or Bancorp’s securities from
the record date for such approval until such reorganization);     (c)   Approval
by the shareholders of the Company and/or Bancorp of the sale of substantially
all of the Company’s and/or Bancorp’s business and/or assets to a person or
entity which is not a subsidiary or other affiliate;     (d)   Any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934 (“Exchange Act”) becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
and/or Bancorp representing more than twenty-five percent (25%) of the combined
voting power of the Company’s and/or Bancorp’s then outstanding securities
entitled to then vote generally in the election of directors of the Company
and/or Bancorp; or     (e)   During any period not longer than two consecutive
years, individuals who at the beginning of such period constituted the Board
and/or Board of Directors of Bancorp cease to constitute at least a majority
thereof, unless the election, or the nomination for election by the Company’s
and/or Bancorp’s shareholders, of each new board member was approved by a vote
of at least a majority of the board members then still in office who were board
members at the beginning of such period (including for these purposes, new
members whose election or nomination was so approved, but, in the case of
successors to such new members, without duplication).

3



--------------------------------------------------------------------------------



TABLE OF CONTENTS





1.15   “Claimant” shall have the meaning set forth in Section 14.1.   1.16  
“Code” shall mean the Internal Revenue Code of 1986, as amended.   1.17  
“Commissions” shall mean any cash compensation, in addition to Base Annual
Salary and Annual Bonus, paid in a calendar year by any Employer to a
Participant in the form of commissions.   1.18   “Committee” shall mean the
committee described in Article 12.   1.19   “Company” shall mean IndyMac Bank,
F.S.B. (the successor in interest to IndyMac, Inc.), a federally chartered
savings bank, and any successor to all or substantially all of the Company’s
assets or business.   1.20   “Company Matching Account” shall mean: (i) the sum
of the Participant’s Annual Company Matching Amounts; plus (ii) amounts credited
in accordance with all the applicable crediting provisions of this Plan that
relate to the Participant’s Company Matching Account; less (iii) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to the Participant’s Company Matching Account.   1.21  
“Deduction Limitation” shall mean the following described limitation on a
benefit that may otherwise be distributable pursuant to the provisions of this
Plan. Except as otherwise provided, this limitation shall be applied to all
distributions that are “subject to the Deduction Limitation” under this Plan. If
an Employer determines in good faith prior to a Change in Control that there is
a reasonable likelihood that any compensation paid to a Participant for a
taxable year of the Employer would not be deductible by the Employer solely by
reason of the limitation under Code Section 162(m), then to the extent deemed
necessary by the Employer to ensure that the entire amount of any distribution
to the Participant pursuant to this Plan prior to the Change in Control is
deductible, the Employer may defer all or any portion of a distribution under
this Plan. Any amounts deferred pursuant to this limitation shall continue to be
credited with additional amounts in accordance with Section 3.9 below, even if
such amount is being paid out in installments. The amounts so deferred and
amounts credited thereon shall be distributed to the Participant or his or her
Beneficiary (in the event of the Participant’s death) at the earliest possible
date, as determined by the Employer in good faith, on which the deductibility of
compensation paid or payable to the Participant for the taxable year of the
Employer during which the distribution is made will not be limited by
Section 162(m), or if earlier, the effective date of a Change in Control.
Notwithstanding anything to the contrary in this Plan, the Deduction Limitation
shall not apply to any distributions made after a Change in Control.   1.22  
“Director” shall mean any member of the board of directors of any Employer.  
1.23   “Directors Fees” shall mean the annual fees paid in cash compensation to
a Participant by any Employer, including retainer fees and meeting fees, as
compensation for serving on the board of directors.

4



--------------------------------------------------------------------------------



TABLE OF CONTENTS





1.24   “Disability” shall mean a period of disability during which a Participant
qualifies for permanent disability benefits under the Participant’s Employer’s
long-term disability plan, or, if a Participant does not participate in such a
plan, a period of disability during which the Participant would have qualified
for permanent disability benefits under such a plan had the Participant been a
participant in such a plan, as determined in the sole discretion of the
Committee. If the Participant’s Employer does not sponsor such a plan, or
discontinues to sponsor such a plan, Disability shall be determined by the
Committee in its sole discretion.   1.25   “Disability Benefit” shall mean the
benefit set forth in Article 8.   1.26   “Dividends” shall mean the dividends
payable on the shares of Stock equal to the number of Stock Units credited to a
Participant’s Stock Deferral Account.   1.27   “Election Form” shall mean the
form established from time to time by the Committee that a Participant
completes, signs and returns to the Committee to make an election under the
Plan.   1.28   “Employee” shall mean a person who is an employee of any
Employer.   1.29   “Employer(s)” shall mean the Company and/or any of its
affiliates (now in existence or hereafter formed or acquired) that have been
designated by the Committee to participate in the Plan.   1.30   “ERISA” shall
mean the Employee Retirement Income Security Act of 1974, as amended.   1.31  
“Fair Market Value” shall have the same meaning as that phrase is used in the
IndyMac Bancorp, Inc. 2002 Incentive Plan (or any successor plan).   1.32  
“Non-Employee Director” shall mean each Director who is not an employee of the
Company or any affiliate of the Company.   1.33   “Participant” shall mean any
Employee or Director (i) who is selected to participate in the Plan, (ii) who
elects to participate in the Plan, (iii) who signs a Plan Agreement, an Election
Form and a Beneficiary Designation Form, (iv) whose signed Plan Agreement,
Election Form and Beneficiary Designation Form are accepted by the Committee,
(v) who commences participation in the Plan, and (vi) whose Plan Agreement has
not terminated. A spouse or former spouse of a Participant shall not be treated
as a Participant in the Plan or have an account balance under the Plan, even if
he or she has an interest in the Participant’s benefits under the Plan as a
result of applicable law or property settlements resulting from legal separation
or divorce.   1.34   “Plan” shall mean the IndyMac Bank, F.S.B. Deferred
Compensation Plan, which shall be evidenced by this instrument and by each Plan
Agreement, as they may be amended from time to time.

5



--------------------------------------------------------------------------------



TABLE OF CONTENTS





1.35   “Plan Agreement” shall mean a written agreement, as may be amended from
time to time, which is entered into by and between a Participant and the
Participant’s Employer. The Plan Agreement(s) executed by a Participant and the
Participant’s Employer(s) shall provide for the entire benefit to which such
Participant is entitled under the Plan; should there be more than one Plan
Agreement with an Employer, the Plan Agreement bearing the latest date of
acceptance by that Employer shall supersede all previous Plan Agreements with
that Employer in their entirety and shall govern such entitlement. The terms of
any Plan Agreement may be different for any Participant, and any Plan Agreement
may provide additional benefits not set forth in the Plan or limit the benefits
otherwise provided under the Plan; provided, however, that any such additional
benefits or benefit limitations must be agreed to by both the Participant and
the Participant’s Employer.   1.36   “Plan Year” shall mean, a period beginning
January 1 of each calendar year and continuing through December 31 of such
calendar year.   1.37   “Pre-Retirement Survivor Benefit” shall mean the benefit
set forth in Article 6.   1.38   “Restricted Stock”, “Restricted Stock Unit” or
“Stock Unit” shall have the same meanings as are used in the IndyMac Bancorp,
Inc. 2002 Incentive Plan (or any successor plan).   1.39   “Retirement”,
“Retire(s)” or “Retired” shall mean, with respect to an Employee, severance from
employment from all Employers for any reason other than a leave of absence,
death or Disability on or after the earlier of the attainment of (a) age
sixty-two (62) or (b) age fifty-five (55) with five (5) Years of Service; and
shall mean with respect to a Director who is not an Employee, severance of his
or her directorships with all Employers on or after the later of (y) the
attainment of age sixty (60), or (z) in the sole discretion of the Committee, an
age later than age sixty (60). If a Participant is both an Employee and a
Director, Retirement shall not occur until he or she Retires as both an Employee
and a Director; provided, however, that such a Participant may elect, at least
one year prior to Retirement and in accordance with the policies and procedures
established by the Committee, to Retire for purposes of this Plan at the time he
or she Retires as an Employee, which Retirement shall be deemed to be a
Retirement as an Employee.   1.40   “Retirement Benefit” shall mean the benefit
set forth in Article 5.   1.41   “Rollover Account” shall mean: (i) the sum of a
Participant’s Rollover Amount; plus (ii) amounts credited in accordance with all
the applicable crediting provisions of this Plan that relate to the
Participant’s Rollover Account; less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to his
or her Rollover Account.   1.42   “Rollover Amount” shall mean the amount
determined in accordance with Section 3.6.   1.43   “Short-Term Payout” shall
mean the payout set forth in Section 4.1.

6



--------------------------------------------------------------------------------



TABLE OF CONTENTS





1.44   “Stock” shall mean shares of Common Stock of Bancorp.   1.45   “Stock
Deferral Account” or “Stock Account Balance” shall mean: (i) the sum of the
Annual Stock Deferral Amounts; plus (ii) amounts credited in accordance with all
the applicable crediting provisions of this Plan that relate to the Stock
Deferral Account; less (iii) all distributions made to the Non-Employee Director
or his or her beneficiary pursuant to this Plan that relate to the Stock
Deferral Account. This account, and each other specified account, shall be a
bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant, or his
or her designated Beneficiary, pursuant to this Plan.   1.46   “Stock
Compensation” shall mean compensation paid to a Participant by any Employer for
services provided as a Non-Employee Director, in the form of Company Restricted
Stock or Restricted Stock Units granted pursuant to the Director Equity Award
provisions of the IndyMac Bancorp, Inc. 2002 Incentive Plan (or any successor
plan).   1.47   “Termination Benefit” shall mean the benefit set forth in
Article 7.   1.48   “Termination of Employment” shall mean the severing of
employment with all Employers or service as a Director with all Employers,
voluntarily or involuntarily, for any reason other than Retirement, Disability,
death or an authorized leave of absence. If a Participant is both an Employee
and a Director, a Termination of Employment shall occur only upon the
termination of the last position held; provided, however, that such a
Participant may elect, at least one year before Termination of Employment and in
accordance with the policies and procedures established by the Committee, to be
treated for purposes of this Plan as having experienced a Termination of
Employment at the time he or she ceases employment with an Employer as an
Employee.   1.49   “Trust” shall mean the Master Trust Agreement for IndyMac
Bank, F.S.B. Deferred Compensation Plan.   1.50   “Unforeseeable Financial
Emergency” shall mean an unanticipated emergency that is caused by an event
beyond the control of the Participant that would result in severe financial
hardship to the Participant resulting from (i) a sudden and unexpected illness
or accident of the Participant or a dependent of the Participant, (ii) a loss of
the Participant’s property due to casualty, or (iii) such other extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant, all as determined in the sole discretion of the Committee.  
1.51   “Years of Service” shall mean the total number of full years in which a
Participant has been employed by or in the service of one or more Employers. For
purposes of this definition, a year of employment or service shall be a 12 month
period that commences on the Employee’s or Director’s effective date of hire or
service and that, for any subsequent year, commences on an anniversary of that
effective date of hire or service. Any partial year of employment or service
shall not be counted. For purposes of this definition, the total number of full
years in which the Participant was employed

7



--------------------------------------------------------------------------------



TABLE OF CONTENTS





    by or in the service of: (i) CCI prior to 1997; and/or (ii) Bancorp prior to
2001, shall be counted.



ARTICLE 2
SELECTION, ENROLLMENT, ELIGIBILITY





2.1   Selection by Committee. Participation in the Plan shall be limited to a
select group of management and highly compensated Employees, and Directors, as
determined by the Committee in its sole discretion. From that group, the
Committee shall select, in its sole discretion, Employees and/or Directors to
participate in the Plan.





2.2   Enrollment Requirements. As a condition to participation, each selected
Employee and/or Director shall complete, execute and return to the Committee a
Plan Agreement, an Election Form and a Beneficiary Designation Form, all within
30 days after he or she is selected to participate in the Plan. In addition, the
Committee shall establish from time to time such other enrollment requirements
as it determines in its sole discretion are necessary.





2.3   Eligibility; Commencement of Participation. Provided an Employee and/or
Director selected to participate in the Plan has met all enrollment requirements
set forth in this Plan and required by the Committee, including returning all
required documents to the Committee within the specified time period, that
Employee and/or Director shall commence participation in the Plan on the first
day of the month following the month in which the Employee and/or Director
completes all enrollment requirements. If an Employee and/or Director fails to
meet all such requirements within the period required, in accordance with
Section 2.2, that Employee and/or Director shall not be eligible to participate
in the Plan until the first day of the Plan Year following the delivery to and
acceptance by the Committee of the required documents.





2.4   Termination of Participation and/or Deferrals. If the Committee determines
in good faith that a Participant no longer qualifies as a member of a select
group of management or highly compensated employees, as membership in such group
is determined in accordance with Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA, the Committee shall have the right, in its sole discretion, to
(i) terminate any deferral election the Participant has made for the remainder
of the Plan Year in which the Participant’s membership status changes,
(ii) prevent the Participant from making future deferral elections and/or
(iii) immediately distribute the Participant’s then Cash Account Balance and
Stock Account Balance as a Termination Benefit and terminate the Participant’s
participation in the Plan.

8



--------------------------------------------------------------------------------



TABLE OF CONTENTS





ARTICLE 3
DEFERRAL COMMITMENTS/CREDITING/TAXES





3.1   Minimum Deferral:



  (a)   Base Annual Salary, Annual Bonus, Commissions, and Directors Fees.
Subject to Section 3.3 below, for each Plan Year, a Participant may elect to
defer his or her Base Annual Salary, Annual Bonus, Commissions, and/or Directors
Fees, provided that the amounts so elected for that Plan Year total, in the
aggregate, at least $2,000. If no election is made, the amount deferred shall be
zero.     (b)   Short Plan Year. If a Participant first becomes a Participant
after the first day of a Plan Year, the minimum deferral pursuant to
Section 3.1(a) above shall be an amount equal to $2,000, multiplied by a
fraction, the numerator of which is the number of complete months remaining in
the Plan Year and the denominator of which is 12.     (c)   Non-Employee
Director Stock Compensation. Subject to Section 3.3 below, for each Plan Year, a
Non-Employee Director may elect to defer his or her Stock Compensation under the
Plan. For Stock Compensation deferred by a Non-Employee Director pursuant to
Section 3.3, the Non-Employee Director’s Stock Deferral Account shall be
credited with Stock Units equal to the number of shares of Stock as to which the
Director has elected deferred receipt. If no election is made, the amount
deferred shall be zero. For Stock Compensation deferred pursuant to Section 3.3,
the Dividends accrued and payable with respect to such Stock Compensation from
the date the related Stock Compensation was granted to the Non-Employee Director
by an Employer through the date the Stock Compensation is deferred by a
Non-Employee Director pursuant to Section 3.3, shall be credited to the
Non-Employee Director’s Cash Deferral Account.





3.2   Maximum Deferral:



  (a)   For each Plan Year, a Participant may elect to defer as his or her
Annual Cash Deferral Amount, Base Annual Salary, Annual Bonus, Commissions,
and/or Directors Fees, and as his or her Annual Stock Deferral Amount, Stock
Compensation, up to the following maximum percentages for each deferral elected:

9



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          Deferral   Maximum Amount

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Base Annual Salary
    0 %
Annual Bonus
    50 %
Commissions
    50 %
Directors Fees
    50 %
Stock Compensation
    100 %



  (b)   Notwithstanding the foregoing, if a Participant first becomes a
Participant after the first day of a Plan Year, for that Plan Year only, a
Participant may elect to defer, as his or her Annual Cash Deferral Amount, with
respect to Base Annual Salary, Annual Bonus, Commissions, and/or Directors Fees
that accrue after the date of entry into the Plan, a dollar amount up to an
amount equal to the limits set forth above multiplied by such Participant’s
total amount of Base Annual Salary, Annual Bonus, Commissions, and/or Directors
Fees for the entire Plan Year. However, if a Participant, prior to the first
date that he or she entered the Plan, performed services related to the Annual
Bonus that the Participant earned for the Plan Year that he or she first entered
the Plan, then such Participant may not defer any portion of the Annual Bonus
that the Participant earned for the Plan Year that he or she first entered the
Plan.





3.3   Election to Defer; Effect of Election Form:



  (a)   First Plan Year. In connection with a Participant’s commencement of
participation in the Plan, the Participant shall make an irrevocable deferral
election for the Plan Year in which the Participant commences participation in
the Plan, along with such other elections as the Committee deems necessary or
desirable under the Plan. For these elections to be valid, the election forms
must be completed and signed by the Participant, timely delivered to the
Committee (in accordance with Section 2.2 above) and accepted by the Committee.
    (b)   Subsequent Plan Years. For each succeeding Plan Year, an irrevocable
deferral election for that Plan Year, and such other elections as the Committee
deems necessary or desirable under the Plan, shall be made by timely delivering
to the Committee, in accordance with its rules and procedures, before the end of
the Plan Year preceding the Plan Year for which the election is made, a new
Election Form. If no such Election Form is timely delivered for a Plan Year, the
Annual Cash Deferral Amount and/or Annual Stock Deferral Amount shall be zero
for that Plan Year.

10



--------------------------------------------------------------------------------



TABLE OF CONTENTS







3.4   Withholding of Annual Deferral Amounts. For each Plan Year, the Base
Annual Salary portion of the Annual Cash Deferral Amount shall be withheld from
each regularly scheduled Base Annual Salary payroll in equal amounts, as
adjusted from time to time for increases and decreases in Base Annual Salary.
The Annual Bonus, Commissions, Directors Fees, and/or Dividends portion of the
Annual Cash Deferral Amount shall be withheld at the time the Annual Bonus,
Commissions, Directors Fees, and/or Dividends are or otherwise would be paid to
the Participant, whether or not this occurs during the Plan Year itself.





3.5   Annual Company Matching Amount. For each Plan Year, a Participant’s
Employer, in its sole discretion, may, but is not required to, credit any amount
it desires to that Participant’s Company Matching Account, which amount shall be
for that Participant the Annual Company Matching Amount for that Plan Year. The
amount so credited to a Participant may be smaller or larger than the amount
credited to any other Participant, and the amount credited to a Participant for
a Plan Year may be zero, even though one or more other Participants receive an
Annual Company Matching Amount for that Plan Year. The Annual Company Matching
Amount, if any, shall be credited as of the last day of the Plan Year. If a
Participant is not employed by that Employer as of the last day of a Plan Year
other than by reason of his or her Retirement or death while employed, the
Annual Company Matching Amount for that Plan Year shall be zero.





3.6   Rollover Amount. If a Participant transfers employment from CCI to the
Company, and if the Participant had an account balance in the Countrywide Credit
Industries, Inc. Deferred Compensation Plan (the “CCI Plan”) as of the date of
such transfer, the Participant’s CCI Plan account balance, as determined as of
that date, shall be transferred on such date to and added to the Participant’s
Cash Account Balance, and shall thereafter be governed by the terms and
conditions of this Plan, and shall be referred to as the “Rollover Amount.” In
addition, any elections made by the Participant with respect to his or her
account balance under the CCI Plan shall apply to the Rollover Amount under this
Plan and any elections made by the Participant with respect to his or her annual
deferral amount for the plan year of transfer under the CCI Plan shall apply to
the Participant’s Annual Cash Deferral Amount for the Plan Year of transfer
under this Plan.





3.7   Investment of Trust Assets. The trustees of the Trust shall be authorized,
upon written instructions received from the Committee or investment manager
appointed by the Committee, to invest and reinvest the assets of the Trust in
accordance with the applicable Trust agreement, including the disposition of
stock and reinvestment of the proceeds in one or more investment vehicles
designated by the Committee.





3.8   Vesting



  (a)   Cash Deferral Account and Rollover Account. A Participant shall at all
times be 100% vested in his or her Cash Deferral Account and Rollover Account,
except with respect to any Dividends held in a Participant’s Cash Deferral
Account, which shall vest in accordance with Section 3.8(c).

11



--------------------------------------------------------------------------------



TABLE OF CONTENTS





              (b)   Company Matching Account. Except as provided in Section
3.8(d), a Participant shall be vested in each of his or her Annual Company
Matching Amounts, if any, and interest thereon, if any, as follows:

                  Vested Percentage of       Annual Company       Matching
Amount Years of Service   and Interest Thereon

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
Less than 1 year
    0 %
1 year or more, but less than 2
    20 %
2 years or more, but less than 3
    40 %
3 years or more, but less than 4
    60 %
4 years or more, but less than 5
    80 %  
5 years or more
    100 %



      Notwithstanding anything to the contrary contained in this Section 3.8(b),
in the event of his or her Retirement, Disability or a Change in Control, a
Participant’s Company Matching Account shall immediately become 100% vested.  
              (c)   Stock Deferral Account. Except as provided in Section
3.8(d), a Participant shall be vested in each of his or her respective Annual
Stock Deferral Amounts, and the Dividends relating to the Stock Units underlying
such Annual Stock Deferral Amounts, if any, as follows:

            Years of Service Earned         After the Grant Date   Vested
Percentage of of Each Respective   Each Annual Stock Deferral Stock Unit Award  
Amount

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
Less than 1 year
    0 %
1 year or more, but less than 2
    33 %
2 years or more, but less than 3
    33 %  
3 years or more
    34 %



      Notwithstanding anything to the contrary contained in this Section 3.8(c),
in the event of his or her Death, Retirement, Disability or a Change in Control,
a Participant’s Stock Deferral Account shall immediately become 100% vested.  
              (c)   Forfeiture. Notwithstanding anything to the contrary
contained in Sections 3.8(b) or 3.8(c) above or any other Section of this Plan
that may be construed to the contrary, the Participant’s Employer, in its
discretion, shall have the right to suspend and/or cause the Participant to
forfeit all rights to

12



--------------------------------------------------------------------------------



TABLE OF CONTENTS





      receive any or all payments otherwise due hereunder in respect of such
Participant’s Company Matching Account or Stock Deferral Account, if such
Participant, at any time, whether or not employed by that Employer:

              (i)   works for or conducts or maintains any business, enterprise,
or organization that is in the same line of business or enterprise as any of the
Employers and competes directly or indirectly with any of the Employers, in
violation of the terms of any contractual provisions between the Company, or any
Employer, and the Participant;               (ii)   divulges confidential
information of any Employer to competitors of any Employer or any other party
not authorized to receive such information;               (iii)   is convicted
of a misdemeanor which results in a jail sentence of one year of more; or      
        (iv)   is convicted of a felony.



      The foregoing shall apply without regard to whether the Participant’s
work, business, release of information, or conviction, as the case may be, has
any demonstrable adverse effect on the Company or any Employer. Any
determination made by the Participant’s Employer with regard to suspension
and/or forfeitures under this Section 3.8(d) shall be final and conclusive.





3.9   Crediting of Account Balances. In accordance with, and subject to, the
rules and procedures that are established from time to time by the Committee, in
its sole discretion, amounts shall be credited to a Participant’s Cash Account
Balance or Stock Account Balance, if applicable, in accordance with the
following rules:



             (a)   Prior to Distribution of Cash Account Balance. Prior to a
distribution of any portion of the Participant’s Cash Account Balance under
Articles 4, 5, 6, 7, or 8 below, the Participant’s Cash Account Balance shall be
credited with (a) interest and such interest shall be credited daily, and
(b) Dividends, to the extent the distribution occurs after a dividend record
date but before the related dividend payment date. The interest rate used to
credit the Participant’s Cash Account Balance shall be the rate provided for in
Section 3.9(d) below. If a distribution is made under this Plan, the
Participant’s Cash Account Balance shall be credited with interest until the
date on which the distribution is made.                (b)   Prior to
Distribution of Stock Account Balance. Prior to distribution of any portion of
the Stock Account Balance under Articles 4, 5, 6, 7 or 8 below, in the event a
stock dividend or similar event has occurred since the date any Stock Units were
credited to the Participant’s Stock Deferral Account, a Participant’s Stock
Deferral Account will be adjusted in accordance with the provisions of the
IndyMac Bancorp, Inc. 2002 Incentive Plan (or any successor plan) relating to
adjustments to reflect mergers, consolidations, and changes in capitalization of
Bancorp.

13



--------------------------------------------------------------------------------



TABLE OF CONTENTS





            (c)   Installment Distribution. If a Participant’s Cash Account
Balance is to be paid under the Annual Installment Method, such payments shall
be determined by amortizing the Participant’s Cash Account Balance over the
number of years elected, using the interest rate specified in the following
sentence. The interest rate to be used to calculate installment payment amounts
shall be a fixed interest rate that is determined by averaging the interest rate
provided for in Section 3.9(d) below for the Plan Year in which installment
payments commence and the interest rate provided for in Section 3.9(d) below for
the two preceding Plan Years. This rate shall be treated as the nominal rate for
making such calculations. If a Participant has completed fewer than three Plan
Years, this average shall be determined using the interest rate provided for in
Section 3.9(d) below for the Plan Years during which the Participant
participated in the Plan. If a Participant’s Stock Account Balance is to be
distributed under the Annual Installment Method, such distributions shall
continue to be adjusted in accordance with Section 3.9(b) above.               
(d)   Interest Rate. The rate of interest for a Plan Year shall be determined
and announced by the Committee before such Plan Year.





3.10   FICA and Other Taxes. Each Plan Year, the Participant’s Employer shall
determine the amount of FICA and other employment taxes that the Employer must
withhold for such Participant. The Employer shall withhold this amount from that
portion of the Participant’s Base Annual Salary, Annual Bonus and/or Commissions
that is not being deferred. If necessary, the Committee shall reduce the Annual
Cash Deferral Amount and/or Annual Stock Deferral Amount in order to comply with
this Section. In addition, the Participant’s Employer and/or trustee of the
Trust shall withhold from any payments made to the Participant under this Plan
all federal, state and local income, employment and other taxes required to be
withheld in connection with such payments, in amounts and in a manner to be
determined in the sole discretion of that Employer.



ARTICLE 4
SHORT-TERM PAYOUT; UNFORESEEABLE FINANCIAL EMERGENCIES;
WITHDRAWAL ELECTION





4.1   Short-Term Payout. In connection with each election to defer an Annual
Cash Deferral Amount or Annual Stock Deferral Amount, a Participant may
irrevocably elect to receive a future “Short-Term Payout” from the Plan with
respect to all of that Annual Cash Deferral Amount and/or Annual Stock Deferral
Amount. Subject to the Deduction Limitation, the Short-Term Payout shall be
equal to the sum of the Annual Cash Deferral Amount and the Annual Stock
Deferral Amount elected to be paid as a Short-Term Payout, plus amounts credited
in the manner provided in Section 3.9 above on that amount. The Short-Term
Payout amount shall be payable in a lump sum. Subject to the other terms and
conditions of this Plan, the lump sum payment shall be made, subject to the
Deduction Limitation, within 60 days after the first day of the Plan Year
elected by the Participant; provided that no election shall be effective unless
the Plan Year elected is at least five Plan Years after the last day of the Plan

14



--------------------------------------------------------------------------------



TABLE OF CONTENTS





    Year to which the Annual Cash Deferral Amount and/or Annual Stock Deferral
Amount relates. By way of example, if a Short-Term Payout is elected for amounts
that are deferred in the Plan Year commencing January 1, 2001, the Short-Term
Payout can become payable no earlier than the 60 day period commencing on
January 1, 2006.





4.2   Other Benefits Take Precedence Over Short-Term. Should an event occur that
triggers a benefit under Article 5, 6, 7 or 8, any Annual Cash Deferral Amount
or Annual Stock Deferral Amount, plus amounts credited thereon, that is subject
to a Short-Term Payout election under Section 4.1 shall not be paid in
accordance with Section 4.1 but shall be paid in accordance with the other
applicable Article.





4.3   Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies. If
the Participant experiences an Unforeseeable Financial Emergency, the
Participant may petition the Committee to (i) suspend any deferrals required to
be made by a Participant and/or (ii) receive a partial or full payout from the
Plan. The payout shall not exceed the lesser of the sum of the Participant’s
Cash Account Balance and Stock Account Balance, calculated as if such
Participant were receiving a Termination Benefit, or the amount reasonably
needed to satisfy the Unforeseeable Financial Emergency. If, subject to the sole
discretion of the Committee, the petition for a suspension and/or payout is
approved, suspension shall take effect upon the date of approval and any payout
shall be made within 60 days of the date of approval. The payment of any amount
under this Section shall not be subject to the Deduction Limitation.





4.4   Withdrawal Election. A Participant (or, after a Participant’s death, his
or her Beneficiary) may elect, at any time, to withdraw all of his or her Cash
Account Balance or Stock Account Balance, calculated as if there had occurred a
Termination of Employment as of the day of the election, less a withdrawal
penalty equal to 10% of such amount (the net amount shall be referred to as the
“Withdrawal Amount”). This election can be made at any time, before or after
Retirement, Disability, death or Termination of Employment, and whether or not
the Participant (or Beneficiary) is in the process of being paid pursuant to an
installment payment schedule. If made before Retirement, Disability or death, a
Participant’s Withdrawal Amount shall be the sum of his or her Cash Account
Balance and Stock Account Balance calculated as if there had occurred a
Termination of Employment as of the day of the election. No partial withdrawals
of the Withdrawal Amount shall be allowed. The Participant (or his or her
Beneficiary) shall make this election by giving the Committee advance written
notice of the election in a form determined from time to time by the Committee.
The Participant (or his or her Beneficiary) shall be paid the Withdrawal Amount
within 60 days of his or her election. Once the Withdrawal Amount is paid, the
Participant’s participation in the Plan shall terminate and the Participant
shall not be eligible to participate in the Plan again during the remainder of
that Plan Year and the next three (3) Plan Years. The payment of this Withdrawal
Amount shall not be subject to the Deduction Limitation.

15



--------------------------------------------------------------------------------



TABLE OF CONTENTS





ARTICLE 5
RETIREMENT BENEFIT





5.1   Retirement Benefit. Subject to the Deduction Limitation, a Participant who
Retires shall receive, as a Retirement Benefit, his or her Cash Account Balance
and Stock Account Balance to the extent that such balances are vested.





5.2   Payment of Retirement Benefit. A Participant, in connection with his or
her commencement of participation in the Plan, shall elect on an Election Form
to receive the Retirement Benefit (i) in a lump sum, or (ii) pursuant to an
Annual Installment Method of 5, 10, 15 or 20 years. The Participant may annually
change his or her election to an allowable alternative payout period by
submitting a new Election Form to the Committee, provided that any such Election
Form is submitted at least one year prior to the Participant’s Retirement and is
accepted by the Committee in its sole discretion. The Election Form most
recently accepted by the Committee shall govern the payout of the Retirement
Benefit. If a Participant does not make any election with respect to the payment
of the Retirement Benefit, then such benefit shall be payable in a lump sum. The
lump sum payment shall be made, or installment payments shall commence, no later
than 60 days after the date the Participant Retires. Any payment made shall be
subject to the Deduction Limitation. A Participant shall only receive his or her
Stock Account Balance in the form of shares of Stock. The Participant shall
receive the number of shares of Stock equal to the number of vested Stock Units
credited to his or her Stock Account Balance immediately prior to such
distribution (with any fractional share of Stock settled in cash at its Fair
Market Value).





5.3   Death Prior to Completion of Retirement Benefit. If a Participant dies
after Retirement but before the Retirement Benefit is paid in full, the
Participant’s unpaid Retirement Benefit payments shall continue and shall be
paid to the Participant’s Beneficiary (a) over the remaining number of months
and in the same amounts as that benefit would have been paid to the Participant
had the Participant survived, or (b) in a lump sum, if requested by the
Beneficiary and allowed in the sole discretion of the Committee, that is equal
to the sum of the Participant’s unpaid remaining Cash Account Balance and Stock
Account Balance.



ARTICLE 6
PRE-RETIREMENT SURVIVOR BENEFIT





6.1   Pre-Retirement Survivor Benefit. Subject to the Deduction Limitation, the
Participant’s Beneficiary shall receive a Pre-Retirement Survivor Benefit equal
to the sum of the Participant’s Cash Account Balance and Stock Account Balance
if the Participant dies before he or she Retires, experiences a Termination of
Employment or suffers a Disability.





6.2   Payment of Pre-Retirement Survivor Benefit. A Participant, in connection
with his or her commencement of participation in the Plan, shall elect on an
Election Form whether the Pre-Retirement Survivor Benefit shall be received by
his or her Beneficiary in a lump sum or pursuant to an Annual Installment Method
of 5, 10, 15

16



--------------------------------------------------------------------------------



TABLE OF CONTENTS





    or 20 years. The Participant may annually change this election to an
allowable alternative payout period by submitting a new Election Form to the
Committee, which form must be accepted by the Committee in its sole discretion.
The Election Form most recently accepted by the Committee prior to the
Participant’s death shall govern the payout of the Participant’s Pre-Retirement
Survivor Benefit. If a Participant does not make any election with respect to
the payment of the Pre-Retirement Survivor Benefit, then such benefit shall be
paid in a lump sum. Despite the foregoing, if the sum of the Participant’s Cash
Account Balance and Stock Account Balance at the time of his or her death is
less than $25,000, payment of the Pre-Retirement Survivor Benefit may be made,
in the sole discretion of the Committee, in a lump sum or pursuant to an Annual
Installment Method of not more than 5 years. The lump sum payment shall be made,
or installment payments shall commence, no later than 60 days after the date the
Committee is provided with proof that is satisfactory to the Committee of the
Participant’s death. Any payment made shall be subject to the Deduction
Limitation.



ARTICLE 7
TERMINATION BENEFIT





7.1   Termination Benefit. Subject to the Deduction Limitation, the Participant
shall receive a Termination Benefit, which shall be equal to the sum of the
Participant’s Cash Account Balance and Stock Account Balance.





7.2   Payment of Termination Benefit. If the sum of the Participant’s Cash
Account Balance and Stock Account Balance at the time of his or her Termination
of Employment is less than $25,000, payment of his or her Termination Benefit
shall be paid in a lump sum. If the sum of his or her Cash Account Balance and
Stock Account Balance at such time is equal to or greater than that amount, the
Committee, in its sole discretion, may cause the Termination Benefit to be paid
in a lump sum or pursuant to an Annual Installment Method of not more than
fifteen (15) years. The lump sum payment shall be made, or installment payments
shall commence, no later than 60 days after the date the date of the
Participant’s Termination of Employment. Any payment made shall be subject to
the Deduction Limitation.



ARTICLE 8
DISABILITY WAIVER AND BENEFIT





8.1   Disability Waiver:



             (a)   Waiver of Deferral. A Participant who is determined by the
Committee to be suffering from a Disability shall be excused from fulfilling
that portion of the Annual Cash Deferral Amount and/or Annual Stock Deferral
Amount commitment that would otherwise have been withheld from a Participant’s
Base Annual Salary, Annual Bonus, Commissions, Directors Fees and Stock
Compensation for the Plan Year during which the Participant first suffers a
Disability. During the period of Disability, the Participant shall not be
allowed

17



--------------------------------------------------------------------------------



TABLE OF CONTENTS





      to make any additional deferral elections, but will continue to be
considered a Participant for all other purposes of this Plan.                (b)
  Return to Work. If a Participant returns to employment or service as an
Employee or Director, with any Employer after a Disability ceases, the
Participant may elect to defer an Annual Cash Deferral Amount and an Annual
Stock Deferral Amount for the Plan Year following his or her return to
employment or service and for every Plan Year thereafter while a Participant in
the Plan; provided such deferral elections are otherwise allowed and an Election
Form is delivered to and accepted by the Committee for each such election in
accordance with Section 3.3 above.





8.2   Continued Eligibility; Disability Benefit. A Participant suffering a
Disability shall, for benefit purposes under this Plan, continue to be
considered to be employed or in the service of an Employer as a Director, and
shall be eligible for the benefits provided for in Articles 4, 5, 6 or 7 in
accordance with the provisions of those Articles. Notwithstanding the above, the
Committee shall have the right to, in its sole and absolute discretion and for
purposes of this Plan only, and must in the case of a Participant who is
otherwise eligible to Retire, deem the Participant to have experienced a
Termination of Employment, or in the case of a Participant who is eligible to
Retire, to have Retired, at any time (or in the case of a Participant who is
eligible to Retire, as soon as practicable) after such Participant is determined
to be suffering a Disability, in which case the Participant shall receive a
Disability Benefit equal to the sum of his or her Cash Account Balance and Stock
Account Balance at the time of the Committee’s determination; provided, however,
that should the Participant otherwise have been eligible to Retire, he or she
shall be paid in accordance with Article 5. The Disability Benefit shall be paid
in a lump sum or, upon a Participant’s request and in the Committee’s sole
discretion, installment payments over not more than 5 years. The lump sum
payment shall be made, or installment payments shall commence, within 60 days of
the Committee’s exercise of its right to deem a Participant to have experienced
a Termination of Employment. Any payment made shall be subject to the Deduction
Limitation.



ARTICLE 9
BENEFICIARY DESIGNATION





9.1   Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of the
Participant’s Employer in which the Participant participates.





9.2   Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Committee or its designated agent. A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with

18



--------------------------------------------------------------------------------



TABLE OF CONTENTS





    the terms of the Beneficiary Designation Form and the Committee’s rules and
procedures, as in effect from time to time. If the Participant names someone
other than his or her spouse as a Beneficiary, a spousal consent, in the form
designated by the Committee, must be signed by that Participant’s spouse and
returned to the Committee. Upon the acceptance by the Committee of a new
Beneficiary Designation Form, all Beneficiary designations previously filed
shall be canceled. The Committee shall be entitled to rely on the last
Beneficiary Designation Form filed by the Participant and accepted by the
Committee prior to his or her death.





9.3   Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Committee or its designated agent.





9.4   No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 9.1, 9.2 and 9.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.





9.5   Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant’s Employer to
withhold such payments until this matter is resolved to the Committee’s
satisfaction.





9.6   Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant’s Plan Agreement(s) shall terminate upon such full payment
of benefits.



ARTICLE 10
LEAVE OF ABSENCE





10.1   Paid Leave of Absence. If a Participant is authorized by the
Participant’s Employer for any reason to take a paid leave of absence from the
employment of the Employer, the Participant shall continue to be considered
employed by that Employer and the Annual Cash Deferral Amount and Annual Stock
Deferral Amount shall continue to be withheld during such paid leave of absence
in accordance with Section 3.3.





10.2   Unpaid Leave of Absence. If a Participant is authorized by the
Participant’s Employer for any reason to take an unpaid leave of absence from
the employment of the Employer, the Participant shall continue to be considered
employed by that Employer and the Participant shall be excused from making
deferrals until the earlier of the date the leave of absence expires or the
Participant returns to a paid employment status. Upon such expiration or return,
deferrals shall resume for the remaining portion of the Plan Year in which the
expiration or return occurs, based on the deferral

19



--------------------------------------------------------------------------------



TABLE OF CONTENTS





    election, if any, made for that Plan Year. If no election was made for that
Plan Year, no deferral shall be withheld.



ARTICLE 11
TERMINATION, AMENDMENT OR MODIFICATION





11.1   Termination. Each Employer reserves the right to discontinue its
sponsorship of the Plan and/or to terminate the Plan at any time with respect to
any or all of its participating Employees and Directors by action of its board
of directors. Upon the termination of the Plan with respect to any Employer, the
Plan Agreements of the affected Participants who are employed by that Employer
or in the service of that Employer as a Director, shall terminate and their Cash
Account Balances and Stock Account Balances, determined as if they had
experienced a Termination of Employment on the date of Plan termination or, if
Plan termination occurs after the date upon which a Participant was eligible to
Retire, then with respect to that Participant as if he or she had Retired on the
date of Plan termination, shall be paid to the Participants as follows:
(a) prior to a Change in Control: (i) if the Plan is terminated with respect to
all of its Participants, the Employer shall have the right, in its sole
discretion, and notwithstanding any elections made by the Participant, to pay
such benefits in a lump sum or pursuant to an Annual Installment Method of up to
15 years, with amounts credited during the installment period as provided
herein; (ii) if the Plan is terminated with respect to less than all of its
Participants, the Employer shall be required to pay such benefits in a lump sum;
(b) after a Change in Control, the Employer shall be required to pay such
benefits in a lump sum. The termination of the Plan shall not adversely affect
any Participant or Beneficiary who has become entitled to the payment of any
benefits under the Plan as of the date of termination; provided, however, that
the Employer shall have the right to accelerate installment payments without a
premium or prepayment penalty by paying the Cash Account Balance and Stock
Account Balance in a lump sum or pursuant to an Annual Installment Method using
fewer years (provided that the present value of all payments that will have been
received by a Participant at any given point of time under the different payment
schedule shall equal or exceed the present value of all payments that would have
been received at that point in time under the original payment schedule). The
applicable interest rate to be used as the discount rate for determining such
present value shall be a reasonable discount rate selected by the Committee from
time to time.





11.2   Amendment. The Committee may, at any time, amend or modify the Plan in
whole or in part; provided, however, that no amendment or modification shall be
effective to decrease or restrict the value of a Participant’s Cash Account
Balance and Stock Account Balance in existence at the time the amendment or
modification is made, calculated as if the Participant had experienced a
Termination of Employment as of the effective date of the amendment or
modification or, if the amendment or modification occurs after the date upon
which the Participant was eligible to Retire, the Participant had Retired as of
the effective date of the amendment or modification. The amendment or
modification of the Plan shall not affect any Participant or Beneficiary who has
become entitled to the payment of benefits under the Plan as of the date of the
amendment or modification; provided, however, that the Employer

20



--------------------------------------------------------------------------------



TABLE OF CONTENTS





    shall have the right to accelerate installment payments by paying the Cash
Account Balance and Stock Account Balance in a lump sum or pursuant to an Annual
Installment Method using fewer years (provided that the present value of all
payments that will have been received by a Participant at any given point of
time under the different payment schedule shall equal or exceed the present
value of all payments that would have been received at that point in time under
the original payment schedule, using a reasonable discount rate selected by the
Committee from time to time).





11.3   Plan Agreement. Despite the provisions of Sections 11.1 and 11.2 above,
if a Participant’s Plan Agreement contains benefits or limitations that are not
in this Plan document, the Participant’s Employer may only amend or terminate
such provisions with the consent of the Participant.





11.4   Effect of Payment. The full payment of the applicable benefit under
Articles 4, 5, 6, 7 or 8 of the Plan shall completely discharge all obligations
to a Participant and his or her designated Beneficiaries under this Plan and the
Participant’s Plan Agreement shall terminate.



ARTICLE 12
ADMINISTRATION





12.1   Committee Duties. This Plan shall be administered by the Employee
Benefits Fiduciary Committee (the “Committee”). Members of the Committee may be
Participants under this Plan. The Committee shall also have the discretion and
authority to (i) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan and (ii) decide or resolve any
and all questions including interpretations of this Plan, as may arise in
connection with the Plan. Any individual serving on the Committee who is a
Participant shall not vote or act on any matter relating solely to himself or
herself. When making a determination or calculation, the Committee shall be
entitled to rely on information furnished by a Participant or the Company.





12.2   Agents. In the administration of this Plan, the Committee may, from time
to time, employ agents and delegate to them such administrative duties as it
sees fit (including acting through a duly appointed representative) and may from
time to time consult with counsel who may be counsel to any Employer.





12.3   Binding Effect of Decisions. The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.





12.4   Indemnity of Committee. All Employers shall indemnify and hold harmless
the members of the Committee, and any Employee to whom the duties of the
Committee may be delegated, against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Committee or any
of its members or any such Employee.

21



--------------------------------------------------------------------------------



TABLE OF CONTENTS







12.5   Employer Information. To enable the Committee to perform its functions,
each Employer shall supply full and timely information to the Committee on all
matters relating to the compensation of its Participants, the date and
circumstances of the Retirement, Disability, death or Termination of Employment
of its Participants, and such other pertinent information as the Committee may
reasonably require.



ARTICLE 13
OTHER BENEFITS AND AGREEMENTS





13.1   Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.



ARTICLE 14
CLAIMS PROCEDURES





14.1   Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.





14.2   Notification of Decision. The Committee shall consider a Claimant’s claim
within a reasonable time, and shall notify the Claimant in writing:



    (a)   that the Claimant’s requested determination has been made, and that
the claim has been allowed in full; or       (b)   that the Committee has
reached a conclusion contrary, in whole or in part, to the Claimant’s requested
determination, and such notice must set forth in a manner calculated to be
understood by the Claimant:

                  (i)   the specific reason(s) for the denial of the claim, or
any part of it;                   (ii)   specific reference(s) to pertinent
provisions of the Plan upon which such denial was based;                   (iii)
  a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and                   (iv)   an explanation of the
claim review procedure set forth in Section 14.3 below.

22



--------------------------------------------------------------------------------



TABLE OF CONTENTS







14.3   Review of a Denied Claim. Within 60 days after receiving a notice from
the Committee that a claim has been denied, in whole or in part, a Claimant (or
the Claimant’s duly authorized representative) may file with the Committee a
written request for a review of the denial of the claim. Thereafter, but not
later than 30 days after the review procedure began, the Claimant (or the
Claimant’s duly authorized representative):



    (a)   may review pertinent documents;       (b)   may submit written
comments or other documents; and/or       (c)   may request a hearing, which the
Committee, in its sole discretion, may grant.





14.4   Decision on Review. The Committee shall render its decision on review
promptly, and not later than 60 days after the filing of a written request for
review of the denial, unless a hearing is held or other special circumstances
require additional time, in which case the Committee’s decision must be rendered
within 120 days after such date. Such decision must be written in a manner
calculated to be understood by the Claimant, and it must contain:



    (a)   specific reasons for the decision;       (b)   specific reference(s)
to the pertinent Plan provisions upon which the decision was based; and      
(c)   such other matters as the Committee deems relevant.





14.5   Legal Action. A Claimant’s compliance with the foregoing provisions of
this Article 14 is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claim for benefits under this Plan.



ARTICLE 15
TRUST





15.1   Establishment of the Trust. The Company established the Trust, and each
Employer may transfer over to the Trust such assets as the Employer determines,
in its sole discretion.





15.2   Interrelationship of the Plan and the Trust. The provisions of the Plan
and the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employers, Participants and the creditors of the Employers to the
assets transferred to the Trust. Each Employer shall at all times remain liable
to carry out its obligations under the Plan.





15.3   Distributions From the Trust. Each Employer’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.

23



--------------------------------------------------------------------------------



TABLE OF CONTENTS





ARTICLE 16
MISCELLANEOUS





16.1   Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 40l(a)(1). The Plan
shall be administered and interpreted to the extent possible in a manner
consistent with that intent.





16.2   Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of any Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged assets of that Employer. An Employer’s obligation
under the Plan shall be merely that of an unfunded and unsecured promise to pay
money in the future.





16.3   Employer’s Liability. If an Employer enters into a Plan Agreement with a
Participant, then only that Employer shall be liable for the benefits that the
Participant earns during the time that the Plan Agreement is in effect with that
Employer. The other Employers shall not be liable for any of the benefits that
the Participant earns during this period. Notwithstanding the foregoing, the
Company shall be liable for the benefits that the participants of the INMC
Mortgage Holdings, Inc. Deferred Compensation Plan earned under such plan prior
to January 1, 2001, and the Company shall be liable for IndyMac Resources,
Inc.’s obligations under the Plan in the event IndyMac Resources, Inc. fails to
perform them.





16.4   Nonassignability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.





16.5   Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between any Employer and a
Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer as
an Employee or a Director, or to interfere with the right of any Employer to
discipline or discharge the Participant at any time.

24



--------------------------------------------------------------------------------



TABLE OF CONTENTS







16.6   Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.





16.7   Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.





16.8   Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.





16.9   Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
California without regard to its conflicts of law principles.





16.10   Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

          Committee DCP     IndyMac Bank, F.S.B.     155 N. Lake Avenue    
Pasadena, CA 91101



    Such notice shall be deemed given as of the date of delivery or, if delivery
is made by mail, as of the date shown on the postmark on the receipt for
registration or certification.       Any notice or filing required or permitted
to be given to a Participant under this Plan shall be sufficient if in writing
and hand-delivered, or sent by mail, to the last known address of the
Participant.





16.11   Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.





16.12   Spouse’s Interest. The interest in the benefits hereunder of a spouse of
a Participant who has predeceased the Participant shall automatically pass to
the Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.





16.13   Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan

25



--------------------------------------------------------------------------------



TABLE OF CONTENTS





    shall be construed and enforced as if such illegal or invalid provision had
never been inserted herein.





16.14   Incompetent. If the Committee determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent,
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.





16.15   Court Order. The Committee is authorized to make any payments directed
by court order in any action in which the Plan or the Committee has been named
as a party. In addition, if a court determines that a spouse or former spouse of
a Participant has an interest in the Participant’s benefits under the Plan in
connection with a property settlement or otherwise, the Committee, in its sole
discretion, shall have the right, notwithstanding any election made by a
Participant, to immediately distribute the spouse’s or former spouse’s interest
in the Participant’s benefits under the Plan to that spouse or former spouse.





16.16   Distribution in the Event of Taxation:



    (a)   In General. If, for any reason, all or any portion of a Participant’s
benefits under this Plan becomes taxable to the Participant prior to receipt, a
Participant may petition the Committee before a Change in Control, or the
trustees of the Trust after a Change in Control, for a distribution of that
portion of his or her benefit that has become taxable. Upon the grant of such a
petition, which grant shall not be unreasonably withheld (and, after a Change in
Control, shall be granted), a Participant’s Employer shall distribute to the
Participant immediately available funds in an amount equal to the taxable
portion of his or her benefit (which amount shall not exceed the sum of a
Participant’s unpaid Cash Account Balance and Stock Account Balance under the
Plan). If the petition is granted, the tax liability distribution shall be made
within 90 days of the date when the Participant’s petition is granted. Such a
distribution shall affect and reduce the benefits to be paid under this Plan.  
    (b)   Trust. If the Trust terminates in accordance with Section 3.6(e) of
the Trust and benefits are distributed from the Trust to a Participant in
accordance with that Section, the Participant’s benefits under this Plan shall
be reduced to the extent of such distributions.





16.17   Insurance. The Employers, on their own behalf or on behalf of the
trustees of the Trust, and, in their sole discretion, may apply for and procure
insurance on the life of the Participant, in such amounts and in such forms as
the Trust may choose. The

26



--------------------------------------------------------------------------------



TABLE OF CONTENTS





    Employers or the trustees of the Trust, as the case may be, shall be the
sole owner and beneficiary of any such insurance. The Participant shall have no
interest whatsoever in any such policy or policies, and at the request of the
Employers shall submit to medical examinations and supply such information and
execute such documents as may be required by the insurance company or companies
to whom the Employers have applied for insurance.





16.18   Legal Fees To Enforce Rights After Change in Control. The Company and
each Employer is aware that upon the occurrence of a Change in Control, the
Board or the board of directors of a Participant’s Employer (which might then be
composed of new members) or a shareholder of the Company or the Participant’s
Employer, or of any successor corporation might then cause or attempt to cause
the Company, the Participant’s Employer or such successor to refuse to comply
with its obligations under the Plan and might cause or attempt to cause the
Company or the Participant’s Employer to institute, or may institute, litigation
seeking to deny Participants the benefits intended under the Plan. In these
circumstances, the purpose of the Plan could be frustrated. Accordingly, if,
following a Change in Control, it should appear to any Participant that the
Company, the Participant’s Employer or any successor corporation has failed to
comply with any of its obligations under the Plan or any agreement thereunder
or, if the Company, such Employer or any other person takes any action to
declare the Plan void or unenforceable or institutes any litigation or other
legal action designed to deny, diminish or to recover from any Participant the
benefits intended to be provided, then the Company and the Participant’s
Employer irrevocably authorize such Participant to retain counsel of his or her
choice at the expense of the Company and the Participant’s Employer (who shall
be jointly and severally liable) to represent such Participant in connection
with the initiation or defense of any litigation or other legal action, whether
by or against the Company, the Participant’s Employer or any director, officer,
shareholder or other person affiliated with the Company, the Participant’s
Employer or any successor thereto in any jurisdiction.

             IN WITNESS WHEREOF, the Company has amended and restated this Plan
document as of September 15, 2003.

                      “Company”                       IndyMac Bank, F.S.B., a
federally chartered savings bank               Date:       By:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

        Title:                

--------------------------------------------------------------------------------

27



--------------------------------------------------------------------------------



TABLE OF CONTENTS



AMENDMENT NO. 1
TO THE
INDYMAC BANK, F.S.B. DEFERRED COMPENSATION PLAN

          Effective as of January 1, 2004, Section 4.1 of the IndyMac Bank,
F.S.B. Deferred Compensation Plan as Amended and Restated Effective as of
September 15, 2003, is amended and restated to read as follows:



“4.1    Short-Term Payout. In connection with each election to defer an Annual
Cash Deferral Amount or Annual stock Deferral Amount, a Participant may
irrevocably elect to receive a future ‘Short-Term Payout’ from the Plan with
respect to all of the Annual Cash Deferral Amount and/or Annual Stock Deferral
Amount. Subject to the Deduction Limitation, the Short-Term Payout shall be
equal to the sum of the Annual Cash Deferral Amount and the Annual Stock
Deferral Amount elected to be paid as a Short-Term Payout, plus amounts credited
in the amount provided in Section 3.9 above that amount. The Short-Term Payout
amount shall be payable in a lump sum. Subject to the other terms and conditions
of this Plan, the lump sum payment shall be made, subject to the Deduction
Limitation within 60 days after the first day of the Plan Year elected by the
Participant; provided that no election shall be effective unless the Plan Year
elected is at least four Plan Years after the last day of the Plan Year to which
the Annual Cash Deferral Amount and/or Annual Stock Deferral Amount relates. By
way of example, if a Short-Term Payout is elected for amounts that are deferred
in the Plan Year commencing January 1, 2004, the Short-Term Payout can become
payable no earlier than the 60 day period commencing on January 1, 2009.”

          IN WITNESS WHEREOF, IndyMac Bank, F.S.B. has executed this Amendment
this 31 day of December, 2003.

              INDYMAC BANK, F.S.B.               By:            

--------------------------------------------------------------------------------

    Its:            

--------------------------------------------------------------------------------

28



--------------------------------------------------------------------------------



TABLE OF CONTENTS



AMENDMENT NO. 2
TO THE
INDYMAC BANK, F.S.B. DEFERRED COMPENSATION PLAN

          Effective as of January 1, 2004, Subsection 3.1(a) of the IndyMac
Bank, F.S.B. Deferred Compensation Plan as Amended and Restated as of
September 15, 2003, is amended and restated to read as follows:



(a)   For each Plan Year, a Participant may elect to defer as his or her Annual
Cash Deferral Amount, Base Annual Salary, Annual Bonus, Commissions, and/or
Directors Fees, and as his or her Annual Stock Deferral Amount, Stock
Compensation, up to the maximum percentages selected by the Committee for each
deferral elected.

          IN WITNESS WHEREOF, IndyMac Bank, F.S.B. has executed this Amendment
this 31 day of December, 2003.

              INDYMAC BANK, F.S.B.               By:            

--------------------------------------------------------------------------------

    Its:            

--------------------------------------------------------------------------------

29